DETAILED ACTION
Claims 1-13 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US PGPUB 2014/0224009 A1, hereinafter Brown).

Regarding claim 1, Brown teaches an anemometer for independently measuring wind speed and wind direction in a fluid medium (see Abstract), the anemometer comprising: a first anemometer portion (see Fig. 1 and 2, streamlined body 12; see also [0022]); and a second anemometer portion, having at least one attribute resulting in a different wind resistance in the fluid medium than the first anemometer portion (see Fig. 1 and 2, slender tail 14; see also [0022] and [0027]), the anemometer configured to be deployed to fall autonomously along a trajectory of the fluid medium, wherein the different wind resistance causes an inclination of the anemometer (see [0035]), and wherein the drag coefficient of the anemometer is effective for curtailing an initial ballistic trajectory such that the anemometer enters a free-fall descent after deployment (see [0025], wherein the anemometer has a drag characteristic such that the Examiner considers the device to enter a trajectory based on the relative drag of the first and second anemometer portion); the anemometer further comprising: at least one inclinometer (see Fig. 3 and [0028], tilt sensor 54), coupled to at least one anemometer portion, the inclinometer configured to obtain inclination measurements of the anemometer from when the anemometer begins the free-fall descent (see [0029]); and at least one memory/transmitter coupled to at least one anemometer portion and configured to store or transmit the inclination measurements (see Fig. 1 and [0028], transmitting antenna 46), wherein the local wind direction along the trajectory is determined from the inclination measurements based on the direction of inclination of the anemometer in correlation with the measurements timings (see [0030]), and the local wind speed along the trajectory is determined from the inclination measurements based on the degree of inclination of the anemometer in correlation with the measurements timings (see [0029], [0032], [0035]).

Regarding claim 2, Brown above teaches all of the limitations of claim 1.
Brown teaches that the anemometer is configured to be deployed from a moving airborne platform (see [0014]).

Regarding claim 3, Brown above teaches all of the limitations of claim 1.
Furthermore, Brown teaches that the attribute resulting in a different wind resistance is selected from the group consisting of: mass; shape; density; specific gravity; drag coefficient; freedom of motion; and any combination of the above (see Fig. 1 and 2; see also [0027], mass, shape, density, specific gravity, drag, and freedom to rotate shown and/or discussed).

Regarding claim 5, Brown above teaches all of the limitations of claim 1.
Furthermore, Brown teaches that the fluid medium is selected from the group consisting of: air; and water (see [0011], fluid medium is air).

Regarding claim 6, Brown above teaches all of the limitations of claim 1.
Furthermore, Brown teaches at least one element selected from the list consisting of: a compass, configured to obtain direction measurements of the anemometer; an altimeter, configured to obtain altitude measurements of the anemometer; an accelerometer, configured to obtain acceleration measurements of the anemometer (see [0013]); a g-force meter, configured to obtain g-force measurements of the anemometer; a global positioning system, configured to obtain geolocation measurements of the anemometer (see [0028]); a transceiver, configured to transmit or receive data (see [0028]); a speaker, configured to produce audio output; a microphone, configured to receive audio input; a clock, configured to establish timestamps; a camera, configured to capture at least one image; and a processor, configured to receive the measurements and to determine the local wind direction and the local wind speed based on the received measurements (see [0029]-[0031).

Regarding claim 9, Brown teaches a method for independently measuring wind speed and wind direction in a fluid medium with an anemometer (see Abstract), the method comprising the procedures of: deploying an anemometer to fall autonomously along a trajectory of the fluid medium (see [0035] and [0014], anemometer deployed to fall autonomously), the anemometer comprising: a first anemometer portion (see Fig. 1 and 2, streamlined body 12; see also [0022]) and a second anemometer portion having at least one attribute resulting in a different wind resistance in the fluid medium than the first anemometer portion (see Fig. 1 and 2, slender tail 14; see also [0022] and [0027]), wherein the different wind resistance causes an inclination of the anemometer (see [0035]), and wherein the drag coefficient of the anemometer is effective for curtailing an initial ballistic trajectory such that the anemometer enters a free-fall descent after deployment (see [0025], wherein the anemometer has a drag characteristic such that the Examiner considers the device to enter a trajectory based on the relative drag of the first and second anemometer portion); obtaining inclination measurements of the anemometer from when the anemometer begins the free-fall descent, using at least one inclinometer, coupled to at least one anemometer portion see Fig. 3 and [0028], tilt sensor 54); storing or transmitting the inclination measurements, using at least one unit, coupled to at least one anemometer portion (see Fig. 1 and [0028], transmitting antenna 46); and determining the local wind direction along the trajectory from the inclination measurements based on the direction of inclination of the anemometer in correlation with the measurement timings (see [0030]), and determining the local wind speed along the trajectory from the inclination measurements based on the degree of inclination of the anemometer in correlation with the measurement timings (see [0029], [0032], [0035]).

Regarding claim 10, Brown above teaches all of the limitations of claim 9.
Brown teaches that the anemometer is deployed from a moving airborne platform (see [0014]).

Regarding claim 11, Brown above teaches all of the limitations of claim 9.
Furthermore, Brown teaches that the attribute resulting in a different wind resistance is selected from the group consisting of: mass; shape; density; specific gravity; drag coefficient; freedom of motion; and any combination of the above (see Fig. 1 and 2; see also [0027], mass, shape, density, specific gravity, drag, and freedom to rotate shown and/or discussed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Halfon et al. (US PGPUB 2015/0027220 A1, hereinafter Halfon).

Regarding claim 4, Brown above teaches all of the limitations of claim 1.
Brown fails to specifically teach a spherical first portion and a conical second portion embedded into the spherical first portion, the conical second portion having a smaller mass and a larger surface area than the spherical first portion.
Halfon teaches a wind parameter measuring device (see Abstract) which comprises a first spherical portion (see Fig. 2, first spherical portion 116) and a second conical portion (see Fig. 2, bottom 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Brown with various shapes and mass as described by Halfon, and additionally modifying the various surface areas. This would allow the user to design the ballistic structure of Brown in order to accurately measure the localized wind speed of the system.

Claims 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.

Regarding claims 7, 8, 12, and 13, Brown above teaches all of the limitations of claims 1, 6, and 9.
Brown fails to specifically teach that the processor is configured to determine the local wind speed and the local wind direction by comparing the behavior of the anemometer under no wind conditions with the behavior of the anemometer under wind conditions; wherein the processor is configured to determine the local wind speed and local wind direction of a vertical wind component by comparing the rate of descent of the anemometer under no wind conditions with the rate of descent of the anemometer under wind conditions; wherein determining the local wind speed and the local wind direction comprises comparing the behavior of the anemometer under no wind conditions with the behavior of the anemometer under wind conditions; wherein determining the local wind speed and local wind direction comprises determining the local wind speed and local wind direction of a vertical wind component by comparing the rate of descent of the anemometer under no wind conditions with the rate of descent of the anemometer under wind conditions.
Brown teaches a processor and method for determining local wind speed and direction based on the tile, roll, and heading data generated at predetermined intervals (see [0014]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system and method of Brown such that the wind speed and direction was based on comparisons to the behavior of the anemometer under no wind conditions. This is because one of ordinary skill in the art would have known to calibrate the anemometer based on no wind conditions in order to accurately determine wind speed and direction during free fall as calibration is required for accuracy as is known in the art of measuring and testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855